Citation Nr: 0107741	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased disability evaluation for 
schizoaffective disorder, currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1976 to January 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Oakland, 
California (RO) which denied the veteran an evaluation in 
excess of 10 percent.  The file was subsequently transferred 
to the RO in Cleveland, Ohio which granted the veteran a 30 
percent disability evaluation, effective the date of the 
veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service connected schizoaffective disorder 
is not productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  .


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for schizoaffective disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9211 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims entitlement to a disability 
evaluation in excess of 30 percent for his service connected 
schizoaffective disorder.  Specifically, the veteran asserts 
that the current 30 percent disability evaluation is too low 
because he is unable to function within his environment.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the RO obtained the 
veteran's service medical records and afforded the veteran 
several VA examinations.  The veteran has not reported that 
he has received any recent psychiatric treatment.  Therefore, 
there are no current treatment records to be obtained.  The 
Board acknowledges that the veteran's treatment records from 
Oak Knoll Naval Hospital and Letterman Army Medical Center 
during the early 1980s have not been associated with the 
claims file.  However, given the passage of time, the Board 
finds that they are not relevant or probative of the 
veteran's current level of disability, as the veteran's claim 
was not filed until February 1997.  In addition, the RO 
attempted to obtain all recent VA treatment records, and no 
records were found.  Therefore, the Board finds that the VA 
fulfilled its duty to assist the veteran in this situation.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reveals that the veteran was initially 
granted service connection for simple schizophrenia in May 
1978, with an evaluation of 50 percent from January 1978.  
The 50 percent evaluation continued until October 1985, 
wherein it was reduced to 30 percent disabling.  The 
veteran's evaluation was reduced to 10 percent disabling in 
November 1986.  Effective August 1987, the veteran's 
disability benefits were terminated due to the veteran's 
failure to report for a VA examination.  

In February 1997, the veteran filed a claim for increased 
compensation.  The veteran was afforded a VA examination in 
April 1997.  In June 1997, the Oakland, California RO 
restored the veteran's evaluation of schizophrenia, residual 
type to 10 percent, effective February 1997, and determined 
that the evidence was insufficient to evaluate the veteran's 
disability between August 1987 and February 1997 due to 
abandonment.  In July 1997, the veteran requested 
reevaluation, which was denied in January 1998, after the 
veteran failed to submit any information regarding recent 
medical treatment.  In November 1998, the veteran was 
afforded another VA examination and the veteran's evaluation 
was continued in a rating decision dated December 1998. The 
veteran's file was subsequently transferred to the Regional 
Office in Cleveland, Ohio during the fall of 1999.  The 
veteran underwent a VA examination in February 2000.  In 
April 2000, the RO issued a rating decision, in which the 
veteran's diagnosis was changed to schizoaffective disorder 
and his evaluation was increased to 30 percent disabling 
effective February 1997.  As the 30 percent disability 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

According to the April 1997 VA examination report, the 
veteran reported that he had no significant medical problems, 
but that he was once a "compulsive drinker", and still uses 
alcohol.  The veteran also reported having several different 
jobs since leaving the service, the longest employment period 
being two years as a forklift operator.  The veteran also 
related that he has never been married, has no friends, and 
is a loner.  The veteran also acknowledged that at times he 
feels anxious and has intermittent insomnia.  He also related 
feeling depressed, but denied feeling sad or crying, or 
experiencing a change in appetite.  The veteran denied having 
problems with concentration, initiative, or motivation.  He 
also denied suicidal thoughts, hypomania, or panic.  The 
veteran stated that he has not received any treatment since 
1985.  The examiner noted that the veteran's mood was 
withdrawn and reserved, with a flat affect.   The examiner 
also stated that there was no evidence of hallucinations or 
illusions, although his speech was soft and difficult to 
understand.  The veteran's thought processes were coherent, 
goal directed, and without psychotic thinking.  There was no 
evidence of gross cognitive deficit.  The Axis I diagnoses 
were schizophrenia, residual type and episodic alcohol abuse.  
His Axis II diagnosis was schizoid personality disorder, and 
his GAF score was estimated to be 65 with some difficulty in 
social and occupational functioning.  

The November 1998 VA examination report showed that the 
veteran reported depression, but denied any bothersome 
thoughts or fears.  The veteran denied any history of 
hallucinations or paranoia.  The veteran reported that he 
slept well and has not experienced any traumatic appetite or 
weight changes.  The veteran denied taking any medication or 
having any medical problems.  He reported that he gets drunk 
about four times a year, and denied any drug use.  The 
veteran related that he has obtained jobs through a temporary 
agency.  The examiner noted that the veteran also reported no 
overt psychotic symptoms, but that he appeared to have 
difficulty managing his environment with regard to vocational 
and social pursuits.  The examiner also stated that the 
veteran's alcohol abuse, interpersonal style, and mode of 
thinking could be contributors to his vulnerability with 
regard to caring for himself.  The veteran appeared 
reductionistic in his thoughts, with poor insight and 
suspiciousness.  The examiner stated that the veteran 
appeared to evidence personality traits of a schizotypal 
nature, but deferred an Axis I diagnosis.  His Axis II 
diagnosis was traits of a personality disorder including 
schizotypal factors, and the veteran's GAF score was 57 with 
moderate symptoms of constricted affect, stilted 
presentation, alternating overly-detailed and vague speech, 
and moderate social difficulty.

At the February 2000 VA examination, the examiner was 
afforded the opportunity to review the claims file and 
interview the veteran.  The veteran reported that except for 
a two-year employment period with the Navy Supply Center in 
Oakland, California, he has been employed through temporary 
factory work, making $10,000 to $15,000 per year.  The 
veteran also related that he has never been hospitalized, and 
was arrested once when drinking alcohol in a parking lot.  
The veteran related that he sometimes drinks excessively, but 
denied withdrawal symptoms.  The veteran did not voice any 
complaints.  The examiner stated that the veteran's affect 
was flat, and that he spoke in a low monotonous voice, with 
occasional unintelligible rambling.  The veteran did not 
express delusional thinking, although it was occasionally 
difficult to understand his rambling speech.  The veteran 
denied hallucinations, and was oriented.  The examiner opined 
that the veteran's disability is not due to personality 
disorder, and stated that there is some question as to 
whether the veteran ever entirely met the criteria for 
schizophrenia, residual type or schizoaffective disorder.  
The examiner stated that the veteran failed to adjust in 
life, never married, and has been functioning in a borderline 
situation regarding employment.  The Axis I diagnosis was 
schizoaffective disorder, and his GAF score is estimated at 
55.

In the most recent rating decision, the RO rated the 
veteran's schizoaffective disorder as being 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9211. A 30 percent disability evaluation is assigned under 
this Code for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  A 50 percent disability evaluation is warranted 
where the evidence shows occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In reviewing the rating criteria in relation to the veteran's 
schizoaffective symptomatology, the Board finds that the 
veteran's disability is most consistent with the currently 
assigned 30 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has the criteria contemplated for the next higher 50 
percent evaluation.  In this regard, the examinations did not 
show that the veteran's schizoaffective disorder manifested 
symptoms such as:  circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty understanding 
complex commands; memory impairment; impaired abstract 
thinking; mood or motivational disturbances; or difficulty in 
establishing and maintaining effective work relationships.  
While the veteran did have a flattened affect, this, standing 
alone, is insufficient to warrant an increased evaluation 
when all of the other criteria contemplated for a 50 percent 
evaluation are not present.  

It is noteworthy that the veteran is not undergoing any 
psychiatric treatment.  He is competent and oriented, without 
any psychotic or delusional thinking.  The veteran did not 
report panic attacks, memory loss, or hallucinations.  The 
veteran obtains work through temporary agencies.  The veteran 
did not report any complaints or depression at his most 
recent examination.  The veteran denied problems with 
concentration or motivation.  Moreover, the Board notes that 
the veteran's most recent GAF score is 55, the lowest of the 
scores reported in the VA examination reports, and is 
indicative of moderate difficulty in social and occupational 
functioning, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As 
such, the Board concludes that the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 30 percent evaluation. 

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his schizoaffective 
disorder, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for schizoaffective disorder, on either a 
schedular or extra-schedular basis.


ORDER

An evaluation in excess of 30 percent for schizoaffective 
disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

